Case 1:20-cv-00069-H-BU Document 17 Filed 02/05/21                      Page 1 of 3 PageID 147



                             LTNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                      ABILENE DIVISION

BRETT-ANDREW: HOUSE OF
NELSON,

         P1aintiff,
                                                                   No. 1:20-CV-069-H-BU


DONALD CORWIN JACKSON, et al.,

         Defendants.

                 ORDER O\TERRULING PLAINTIFF'S OBIECTION
             AND ADOPTING TIIE FINDINGS AND RXCOMMENDATION
                  OF TTM UMTED STATES MAGISTRATE JUDGE

         Plaintiff Brett Andrew brought this action seeking to confirm an alleged $20,000,000

arbiuation award under the Federal Arbitration Act.         See   Dkt. No.   l.   United States

Magistrate Judge John R. Parker made Findings, Conclusions, and a Recommendation

(FCR) in this case on December 4,2020. SeeDkt No. 13. Judge Parker recommended that

the Court dismiss the action without prejudice for lack of subject-mattel judsdiction and

terminate all pending motions.

         Plaintifftimely flled objections to the FCR.    See   Response to Recommendations;

Notice of Malfeasance; Formal Written Objection; Petition for a Rule to Show Cause @kt.

No. 14).    Because   plaintiff objects to the FCR, the Court independently reviews the

pleadings and other filings in this case de novo. SeeFed. R. Civ. P. 72(b)(3). After

reviewing the objections to the FCR and conducting a de novo review ofthose parts ofthe

Findings and Conclusions to which objections have been made, the Court finds that

plaintifls objections lack merit. The Court further finds that the Findings and Conclusions

are   corect, and they are accepted   as the   findings and conclusions ofthe Court. It is
    Case 1:20-cv-00069-H-BU Document 17 Filed 02/05/21                              Page 2 of 3 PageID 148



therefore ordered that plaintiffs complaint is dismissed without prejudice for lack of subject-

matter jurisdiction.

         It is further ordered that plaintiffs remaining motions (Dkt. Nos. 7, 11, 15, and                           16)

are denied as moot. Plaintiffs Petition for Writ of Execution @kt. No. 12) is also denied as

moot.    A11   relief not expressly granted and any pending motions are denied. The Clerk of

the Court is directed to terminate all pending motions and close this case.

         The Court notes that plaintiffhas filed at least three other lawsuits seeking to confirm

the same alleged arbitration award against the named defendants, two of which were

likewise dismissed for lack of subject-matter jurisdictron.t               See   Nelson   r   Talbot et al.,   No.   1:19-

cv-03643, (D. Colo. March 6, 2020); Nelson v Talbot et al., No. 1:20-cv-01053, (D. Colo. May

7,2020), affd, Andrew       r   Talbot,No.20-1424,2021WL 118007, at *1 (10th Cir. Jan.                          13,


2027). The'fenth Circuit recently affirmed one of those decisions, holding that " [p]laintitr

presented no basis for jurisdiction under either [28 U.S.C. $                l33l   or 28 U.S.C. $ 1332] in the

district court and does not do so on appeal."             See   Andrew v. Talbot,2021WL 118007, at*1.

The Tenth Circuit's decision is persuasive here.2

         The Court fuither certifies, under Federal Rule of Appellate Procedure                        2   (aX3)(A)

and 28 U.S.C. $ 1915(aX3), and for the reasons stated in the magistrate judge's FCR and

this order, that an appeal in this action would not be taken in good faith and prospectively


I Plaintifls attempt to confirm the same alleged arbitration award in the Middle District ofGeorgia was similarly
dismissed, but the order did not expressly discuss jurisdiction. SeeNelsony. Jackson, No.3:20-cv-28-CAR, Dkt
No. 58. (M.D. Ga. Jan. 21,2021). The court's order in that case noted that "Plaintiffhas filed multiple lawsuits
seeking to confirm the same or similar bogus "arbitration awards" issued by Sitcomm.[] Every case has been
dismissed, with some judges issuing Plaintiff stem wamings to stop his frivolous pursuit." 1d at 9.

2
  The Court is also aware ofthe plaintiff s history of filing frivolous lawsuits and motions in other courts, which has
resulted in numerous wamings and even restrictions ftom the Colorado District Covrl, See Brett Andrew: House of
Nelson y. Babcock, No. 20-CV-03506-GPG, 2020 WL 706'1564, at
                                                                        *24 (D. Colo. Nov. 30, 2020) (summarizing
plaintiffs Iitigation history in Colorado  and  imposing  filing restdctions). The Court cautions plaintiff against
engaging   in the same  litigious conduct in this Court.

                                                           2
 Case 1:20-cv-00069-H-BU Document 17 Filed 02/05/21                   Page 3 of 3 PageID 149



denies petitioner leave to appeal in forma pauperis. Thtts, if ptaintiff files a notice of appeal,

he must pay the full $505.00 appellate filing fee or file a motion to proceed in forma pauperis

in the United States Court of Appeals for the Fifth Circuit within 30 days of this order in

accordance with Federal Rule ofAppellate Procedure 24.

       So ordered on Fetruary     flozt.



                                                      J      S   WESLEYHENDRIX
                                                                  STATES DISTRICT JUDGE




                                                  3
